Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
On line 1 “comprising;” is changed to –comprising[[;]]:
On line 2 “comprising;” is changed to –comprising[[;]]:
Allowable Subject Matter
Claims 1-41 have been allowed.
The closest prior art, which was discovered upon examination of the parent case 15/887,801, is: Tarsa et al. US 2015/0049511; Thompson et al. US 2013/0258709; Parker US 2012/0236595; Dau et al. US 2013/0208494; and Wang et al. US 2018/0188442.
The following is an examiner’s statement of reasons for allowance. In combination with the other limitations nothing in the prior art of record teaches, suggests, or discloses: “a) a light guide comprising: i) an optically transmissive bulk material with dispersed regions of optically transmissive solid material within the bulk material wherein refractive index of the dispersed regions is different than the refractive index of the bulk matrix material, ii) a single input face, iii) an opposing face non-adjacent to the input face, iv) an inner face adjacent to the input face, v) an outer face adjacent to the input face; b) a light source inputting light into the single input face of the light guide; c) a first reflective surface 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD J SUFLETA II whose telephone number is (571)272-4279. The examiner can normally be reached M-F 9AM-6PM EDT/EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 

GERALD J. SUFLETA II
Primary Examiner
Art Unit 2875



/GERALD J SUFLETA II/Primary Examiner, Art Unit 2875